Citation Nr: 0703969	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
partial complex epilepsy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from January 1984 to May 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2001 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On June 15, 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

In October 2004, the Board remanded this case for development 
action.  The case was returned to the Board in August 2006.


FINDINGS OF FACT

1.  A neurological examination of the appellant is necessary 
to decide his appeal for a higher disability evaluation for 
the service-connected disability of partial complex epilepsy.

2.  After having been notified of the possible consequences 
of not appearing at the time and place designated for a VA 
neurological examination which was scheduled in order to 
obtain medical findings showing the current nature and 
severity of the appellant's partial complex epilepsy, twice 
the appellant failed to appear for the examination and he 
neither requested postponement or re-scheduling of the VA 
examination nor communicated to VA any reason for his having 
failed to report. 


CONCLUSION OF LAW

An evaluation in excess of 20 percent for partial complex 
epilepsy is not warranted.  38 C.F.R. § 3.655 (2006); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary which is necessary to substantiate 
the claim.  Upon review of the record, the Board is satisfied 
that the VA has satisfied its notification requirements under 
the VCAA in this case.  However, because the veteran's appeal 
is being denied for his failure to report for an examination, 
rather than based upon the merits of the case, no further 
analysis of the duty to assist or the duty to notify will be 
undertaken herein.  See Mason v. Principi, 16 Vet. App. 129 
(2002); VAOPGCPREC 5-2004.

When entitlement to benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with this section.  Examples of good cause 
include, but are not limited to, the illness of the claimant, 
death of an immediate family member, etc.  When a claimant 
fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (2006).

In this case, the Board's remand of the matter in October 
2004 determined that a VA neurological examination was needed 
to decide the increased rating claim on appeal, see 38 C.F.R. 
§ 3.159(c)(4), because evidence of record at that time showed 
that the appellant had asserted that he had recently had a 
seizure while he was an inpatient at a private hospital and 
because in hearing testimony he had said that, on the advice 
of a physician, he had stopped taking the anti-seizure 
medication which had been prescribed as therapy for his 
service-connected epilepsy.  The Board's October 2004 remand 
orders provided for a medical examination of the appellant by 
a physician who is a neurologist, required the examining 
physician to review the pertinent medical records of the 
appellant, and requested the examining physician to answer a 
series of medical questions, to include whether the appellant 
had been suffering major or minor seizures, as those terms 
are defined in 38 C.F.R. § 4.12a, the frequency of any recent 
or current seizures the appellant has had, and whether any 
seizures which the appellant was currently having were being 
controlled by prescription medication.  

In a letter sent by mail in March 2005 to his address of 
record, the VA Appeals Management Center in Washington, DC, 
notified the appellant that, in the event he failed without 
good cause to report for the VA neurological examination 
required by the Board's October 2004 remand orders, VA might 
deny his increased rating claim for that reason. 

The appellant was notified through standard to procedures to 
report for a VA neurological examination at a VA Medical 
Center on April 18, 2005.  He failed to report for such 
examination.  

The appellant was notified through standard to procedures to 
report for a VA neurological examination at a VA Medical 
Center on December 30, 2005.  He failed to report for such 
examination.       

In a statement submitted to the Board in September 2006 by 
the appellant's authorized representative, the representative 
indicated that the appellant had not replied to their 
correspondence concerning his appeal to the Board and was 
evidently not interested in participating any further in his 
own appeal.

Because the appellant has not provided any plausible or 
sufficient reason for his failure to twice report for a VA 
neurological examination which the Board had determined is 
necessary to decide his claim of entitlement to an evaluation 
in excess of 20 percent for partial complex epilepsy, this 
appeal must be denied on the basis of the claimant's failure 
without good cause to report for an examination which had 
been determined by the Board to be necessary to decide the 
issue on appeal.  See 38 C.F.R. § 3.655 (2006).  The 
appellant's claim for a higher disability rating for partial 
complex epilepsy is thus denied by reason of a lack of 
entitlement by the appellant under the law to the benefit 
sought on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

An evaluation in excess of 20 percent for partial complex 
epilepsy is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


